ORDER

PER CURIAM.
AND NOW, this 8th day of June, 2009, the Petition for Allowance of Appeal is granted. Having determined that the PCRA petition as issue was timely filed, the Judgment of the Superior Court is vacated, and the matter is remanded to the Superior Court for disposition of the merits of the PCRA petition.1

. Contrary to the findings below, the docket and certified stamped date on the Superior Court’s Judgment Order disposing of this matter on direct appeal, No. 1781 EDA 2004, reveal that the Court affirmed the judgment of sentence on June 15, 2007, and not on June 15, 2006.